Citation Nr: 0427424	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  00-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran had active service from January 1971 to January 
1975.  He also had active duty for training from October 4, 
1978 to December 11, 1978, and from March 8, 1984 to March 
23, 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 RO decision which, in 
pertinent part, denied a rating in excess of 20 percent for 
his right shoulder disorder.  

The veteran appeared and offered testimony at a hearing 
before a decision review officer at the RO in September 2000.  
A transcript of that hearing is of record.  Thereafter, the 
decision review officer issued a decision increasing the 
rating for the right shoulder disorder from 20 percent to 30 
percent.  

However, the veteran is presumed to be seeking the maximum 
possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  
Despite the increased evaluation, he has not been awarded the 
highest possible evaluation, and his claim remains in 
appellate status.  

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 (2003), based on a period of 
convalescence following surgeries in April 1997 and April 
1999, was granted in a January 2004 RO decision.  In a 
January 2003 Board decision, it was determined that 
entitlement to a rating in excess of 10 percent for residuals 
of chip fracture, right wrist with degenerative joint disease 
was not warranted.  Thus, these matters are no longer on 
appeal before the Board.  

In January 2003, the Board undertook additional development 
of the issue listed on the front page of this decision 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In September 2003, the Board remanded the 
veteran's claim to the RO for additional procedural 
development.  That development was completed, and the case 
was returned to the Board in July 2004.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's service-connected right shoulder disability 
(major upper extremity) is currently manifested by pain, 
substantial weakness and fatigability, equating to limitation 
of right arm motion to less than 25 degrees from the side.  

3. The right shoulder is not ankylosed; there is no malunion, 
nonunion, or fibrous union of the right humerus, and there is 
no loss of the right humeral head.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for a right shoulder 
disability, but no higher, have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5200, 5201, 5202 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, 120-1 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2003) (implementing the VCAA) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).   

In correspondence dated in May 2001, the RO provided notice 
as to what evidence the veteran was responsible for, and what 
evidence VA would undertake to obtain.  In the statement of 
the case and supplemental statements of the case, the RO 
informed the veteran of what the evidence needed to show, in 
order to substantiate the claims on appeal.  

The May 2001 letter told the veteran to furnish information 
with regard to any person having relevant evidence, and 
advised him that he could furnish private records.  This 
information should have put him on notice to submit relevant 
evidence in his possession.  

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini v. Principi, at 119-20.  However, the majority 
specified that the remedy for deficient notice was a remand 
so that the proper notice could be issued.  Id, at 122-4.  
Here, the veteran essentially received this remedy when the 
RO ultimately issued VCAA notice letter.
VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claim for 
a higher evaluation.  

VA has also obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002).  


II.  Factual Background

Historically, service connection for a contusion injury of 
the right shoulder was granted in a January 1988 RO decision 
with a 0 percent (noncompensable) evaluation.  It was noted 
that the veteran sustained a line of duty injury in March 
1984 when a machine gun fell off of a truck and onto his 
right shoulder.  

In a July 1993 rating decision, the evaluation for service-
connected residuals of a contusion injury to the right 
shoulder, status post excision of the distal end of the 
clavicle with degenerative joint disease was increased to 20 
percent disabling.  

On VA examination in June 1996, the veteran complained of 
right shoulder pain.  The diagnoses included right shoulder 
impingement syndrome.  

A May 1996 private magnetic resonance imaging (MRI) study of 
the right shoulder noted mild static impingement secondary to 
undersurface spurring at the acromion at the 
acromioclavicular joint.  No evidence for rotator cuff tear 
was shown.  

VA medical records dated from April 1996 to April 1997 show 
that the veteran received treatment for right shoulder pain.  
An April 1996record notes diagnostic assessments including 
rule out rotator cuff tendonitis; rule out impingement 
syndrome, and rule out fibrosis.  A December 1996 VA 
radiology report notes a diagnostic impression of no acute 
abnormalities.  Mild degenerative changes at the right 
acromioclavicular joint were noted.  It was also noted that 
the degenerative changes were essentially stable since a 
prior study.  The veteran underwent an arthroscopy of the 
right shoulder in April 1997.  The postoperative diagnosis 
was tendonitis of the right shoulder.  

VA medical records dated from September 1997 to June 1998 
essentially reflect treatment for a variety of disorders 
including, right shoulder complaints.  

On VA neurological examination in June 1998, it was noted 
that the veteran had significant pain in the right shoulder.  
Shoulder movements were limited but he had good strength in 
the arms.  He was not limited by pain.  The diagnostic 
impression included right shoulder joint disease.  

On VA joint examination in June 1998, the veteran complained 
of pain and weakness in the right shoulder.  On examination 
of the right shoulder slight atrophy of the deltoid muscle 
was noted compared with the left.  A well-healed surgical 
scar of 2 inches was noted overlying the distal clavicle.  No 
palpable bone abnormality was shown.  There was no swelling, 
induration, loss of motion or loss of muscle of the right 
shoulder as compared to the left shoulder.  Slight tenderness 
anteriorly over the acromial area was noted.  The diagnostic 
impression was post-traumatic right shoulder injury.  

VA medical records dated in September and October 1998 
reflect that the veteran was seen complaining of right 
shoulder pain.  A September 1998 record notes a diagnostic 
impression of mechanical shoulder pain secondary to 
degenerative joint disease.  An October 1998 record reflects 
range of motion within normal limits and no pitting edema of 
the right shoulder.  The diagnostic assessment was chronic 
shoulder pain.  

An April 1999 VA surgical record notes that the veteran 
underwent arthroscopy and limited debridement of the right 
shoulder.  The diagnosis was degenerative joint disease of 
the right shoulder.  

VA medical records dated from May 1998 to May 2000 show 
treatment for a variety of disorders, including chronic right 
shoulder pain.  In July 1998 the veteran was seen with 
degenerative joint disease of the right acromioclavicular 
joint, status post rotator cuff injury in the past.  A 
January 1999 record reflected active movement of the right 
shoulder to 90 degrees and passive movement to approximately 
100 degrees.  Internal and external rotation caused some 
increase in the discomfort and possible impingement.  The 
diagnostic assessment was rotator cuff injury and tendonitis.  

A March 1999 record shows that on physical examination of the 
right shoulder, the veteran demonstrated full arc of motion.  
He had some mild tenderness in the area of the subacromial 
space, put the principle site of tenderness was in the area 
of the glenohumeral joint.  The diagnostic assessment was 
tendonitis of the right shoulder and early degenerative joint 
disease of the right shoulder.  A March 2000 radiology report 
reflects a diagnostic impression of acromioclavicular joint 
hypertrophy including some downward spurring.  No other 
abnormalities were shown.  

A May 2000 medical record notes that on physical examination 
the veteran's right shoulder revealed no edema or erythema.  
He had abduction to approximately 90 degrees and forward 
flexion to approximately 90 degrees.  Internal and external 
rotation were within normal limits.  Slight tenderness to 
palpation over the acromioclavicular joint was shown.  The 
diagnostic impression was chronic right shoulder pain with a 
possibility of tendonitis, which appeared to be resolving.  

On VA joint examination in October 2000, the veteran reported 
that he continued to have daily pain associated with weakness 
in the right shoulder, and fatigue with lack of endurance.  
Swelling the right shoulder was denied.  No history of 
dislocation or subluxation was noted.  The veteran related 
that he was unable to perform overhead activities due to his 
right shoulder symptoms.  He said that he had daily flare-
ups, which interfered with his sleep.  

On physical examination of the right shoulder there was no 
evidence of swelling or joint effusion.  Slight atrophy of 
the deltoid was shown.  Pain upon palpation of the 
glenohumeral joints was noted.  There was crepitation on 
passive range of motion.  Range of motion testing of the 
right shoulder reflected flexion limited to 65 degrees and 
abduction to 65 degrees.  Extension was slightly decreased.  
External rotation was 40 degrees and internal rotation was 70 
degrees.  Range of motion was associated with pain and 
discomfort in the right shoulder.  The diagnoses include 
right shoulder deconditioning; status post right shoulder 
debridement, times four, and post-traumatic arthritis of the 
right shoulder.  

VA medical records dated from March 2000 to February 2003 
show that the veteran was seen for several medical complaints 
including chronic right shoulder pain and chronic right 
shoulder rotator cuff tendonitis.  He was prescribed a 
variety of pain medications to treat his right shoulder 
symptoms.  A July 2001 outpatient record notes that it was 
noted that on range of motion testing, forward flexion and 
abduction were each to 160 degrees.  He had a positive 
impingement sign and positive crossover sign with tenderness 
of the subacromial space.  The diagnoses included right 
acromioclavicular joint arthritis; right shoulder impingement 
syndrome; cannot rule out underlying rotator cuff tear, and 
cervical radiculopathy.  

An August 2001 record notes that the right shoulder 
demonstrated active forward flexion to 90 degrees and 
abduction to about 100 degrees.  Passively, forward flexion 
was to 160 degrees.  Abduction was to 160 degrees also.  He 
was found to be tender in the subacromial space, and mildly 
tender over the acromioclavicular joint.  Crepitation was 
noted on range of motion testing.  The diagnosis was rotator 
cuff tendonitis, right shoulder, secondary to 
acromioclavicular joint arthritis.  

On VA joint examination in June 2003, the veteran reported 
limited range of motion of the right shoulder.  He stated 
that he noticed weakness in the range of motion that he did 
have.  He complained of continuing pain which was affected by 
weather changes.  On physical examination some deltoid muscle 
atrophy was noted as compared to the left shoulder.  

Range of motion testing revealed right shoulder active 
abduction to 50 degrees with an additional 10 degrees 
allowable on passive motion.  Active extension was 30 degrees 
with passive extension of 40 degrees.  Active flexion was 10 
degrees, 15 degrees passive.  He had active and passive 
rotation to 90 degrees.  Motion was stiff, uncomfortable, and 
repetitive motion caused some increased pain.  The diagnosis 
included chronic sprain of the right shoulder.  The examiner 
noted that the right shoulder disability was manifested by 
loss of motion.  There was no specific incoordination and no 
evidence of overall fatigability; however, the veteran noted 
that the right shoulder was somewhat weaker toward the end of 
the day with slightly less range of motion.  The examiner 
indicated that the motion produced on examination was painful 
throughout the range of passive and active motion.  

VA X-rays studies of both shoulders conducted in June 2003 
reflect normal mineral density with no joint space narrowing, 
soft tissues masses, or calcification shown.  The diagnostic 
impression was unremarkable shoulders.  

A December 2003 VA orthopedic record notes that the veteran 
complained of persistent pain in the right shoulder.  
Examination of the right shoulder reflected a well-healed 
incisional scar.  No edema or erythema of the right shoulder 
was observed.  He had abduction of approximately 60 degrees 
and forward flexion of 60 degrees.  Internal and external 
rotation were diminished.  Tenderness over the right inferior 
acromioclavicular joint was shown.  The diagnostic assessment 
included past history of decompression of the right shoulder 
and right shoulder tendonitis.  

A January 2004 VA orthopedic consultation report reveals that 
the veteran had vague anterior shoulder pain.  He was tender 
with any sort of shoulder movement and had difficulty 
sleeping.  On examination he had forward flexion to 
approximately 75 degrees and abduction to 60 degrees.  It was 
noted that he had intact and good strength in his 
supraspinatus.  He had pain with cross body adduction.  It 
was noted that an MRI study reflected no evidence of rotator 
cuff tear.  Some evidence of acromial spurring was noted on 
radiographs.  The diagnosis was shoulder impingement, status 
post multiple decompressions.  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  However, the 
Board will consider only those factors contained wholly in 
the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  

Full ranges of motion of the shoulder are to 180 degrees of 
flexion, 180 degrees of abduction, 90 degrees of internal 
rotation, and 90 degrees of external rotation.  38 C.F.R. 
§ 4.71, Plate I (2003).  

Diagnostic Code 5201 provides for a 30 percent evaluation 
where motion of the major arm is limited to midway between 
the side and shoulder level, and a 40 percent evaluation 
where motion of the major arm is limited to 25 degrees from 
the side.  

Diagnostic Code 5202 concerns both recurrent dislocation of 
the scapulohumeral joint and impairment of the humerus.  A 30 
percent evaluation requires malunion of the humerus of the 
major upper extremity with marked deformity or recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements. A 50 percent 
evaluation requires fibrous union of the humerus.  A 60 
percent evaluation requires nonunion of the humerus (a false, 
flail joint).  An 80 percent evaluation requires loss of the 
head of the humerus (flail shoulder).

Diagnostic Code 5200 provides that a 30 percent evaluation 
may be assigned for favorable ankylosis of the scapulohumeral 
joint of the major upper extremity.  Ankylosis is considered 
favorable when the shoulder is in abduction at 60 degrees and 
the individual can reach his/her mouth and head.  A 40 
percent evaluation requires ankylosis that is intermediate 
between favorable and unfavorable.  A 50 percent evaluation 
requires unfavorable ankylosis when abduction is limited to 
25 degrees from the side.  

Clinical findings reflects that the veteran has generally 
been able to raise his right arm beyond 25 degrees from the 
side, as evidenced by flexion between 60 to 160 degrees on 
most occasions since 1999.  Range of motion testing has shown 
abduction from 60 to 160 degrees since 1999.  Prior to 1999, 
while the veteran offered complaints of pain and weakness of 
the right shoulder, clinical findings reflected essentially 
normal range of motion and only slight tenderness.  

However, it is noted that on VA examination in June 2003, the 
veteran had active flexion of only 10 degrees.  Such findings 
reflect limitation of arm motion to less than 25 degrees from 
the side as required for a 40 percent rating under Diagnostic 
Code 5201.  The examiner noted motions were stiff, 
uncomfortable and repetition caused some increased pain.  
Conversely, the most recent medical record dated in January 
2004 reflects findings which are generally consistent with 
earlier records showing flexion of approximately 75 degrees 
and abduction to 60 degrees.  In any event, the Board finds 
that the overall functional impairment due to pain, weakness, 
and excess fatigability is the functional equivalent of 
limitation of arm motion to 25 degrees from the side.  
Therefore, the Board finds that that the veteran's current 
right shoulder disability picture most closely approximates 
the criteria for a 40 percent evaluation under the 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, limitation of motion of the 
right shoulder.  Accordingly, the Board concludes that a 40 
percent evaluation under Diagnostic Code 5201 is now 
warranted.  

However, an evaluation in excess of 40 percent is not 
warranted.  The clinical findings do not disclose that he has 
ankylosis of the scapulohumeral articulation.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet 
App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  Therefore, the Board can 
find no basis under Code 5200 to grant the veteran an even 
higher evaluation.  

Moreover, there is no evidence of malunion of the humerus 
such to warrant a higher evaluation under Code 5202.  
Radiological records have not reflected some evidence of mild 
acromial spurring; however, X-ray findings in large part have 
been essentially unremarkable.  Clinical findings of malunion 
or nonunion of the humerus have not been shown.  

In sum, the Board concludes that the veteran is entitled to a 
40 percent rating for his right shoulder disability.  In 
making this determination the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 2002).  








ORDER

Entitlement to a 40 percent evaluation for a right shoulder 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



